The Court dismissed the appeal herein on the ground that the exceptions present only questions of fact in a law case which this Court had no power to review. The petition for rehearing points out that two of the exceptions raise questions of law, to wit, that there was no evidence to sustain certain findings material to plaintiff's case.
While this is true the Court did not overlook that fact, but duly considered the point made by the exceptions. Finding, however, that the record did contain some evidence in support of the conclusions of the Circuit Court, the Court, without stating the intermediate steps, announced merely the result.
There is therefore no ground for a rehearing and the petition is dismissed and the stay of remittitur revoked.
Messrs. Martin  Earle, for appellant.
Mr. A.H. Dagnall, contra.